
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10(l)


EMPLOYMENT AGREEMENT


        This Employment Agreement (this "Agreement") is effective as of
January 1, 2001, among Aon Corporation, a Delaware corporation (the "Company"),
and Michael D. O'Halleran (the "Executive"), and amended as of September 29,
2004.

        WHEREAS, the Executive is currently employed as Senior Executive Vice
President of the Company and pursuant to an Employment Agreement dated as of
June 1, 1993 (the "Prior Employment Agreement") serves as a senior executive
officer of one or more subsidiaries of the Company; and

        WHEREAS, the Company desires to continue the employment of the
Executive, and the Executive desires to continue to be employed, upon the terms
and subject to the conditions set for the herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, the parties hereby agree as follows:

        1.    Employment.    The Company hereby agrees to employ the Executive
and the Executive hereby agrees to be employed upon the terms and subject to the
conditions contained in this Agreement. The term of employment of the Executive
pursuant to this Agreement (the "Employment Period") shall commence effective as
of January 1, 2001 (the "Effective Date") and shall end on the seventh annual
anniversary of the Effective Date, unless earlier terminated pursuant to
Section 4 hereof.

        2.    Position and Duties; Responsibilities.    (a) Position and
Duties.    The Executive shall be employed as the President and Chief Operating
Officer of the Company and shall, during the Employment Period, be employed in
such position or in such other position or positions with the Company or
subsidiaries of the Company, as from time to time determined by the Chairman and
Chief Executive Officer of the Company (the "Chairman and CEO") and the Board of
Directors of the Company (the "Board") and shall report directly to the Chairman
and CEO. During the Employment Period, the Executive shall perform faithfully
and loyally and to the best of his abilities the duties assigned to him
hereunder and shall devote his full business time, attention and effort to the
affairs of the Company and its subsidiaries and shall use his best efforts to
promote the interests of the Company and its subsidiaries. The Executive may
engage in charitable, civic or community activities and,with the prior approval
of the Board, may serve as a director of any other business corporation,
provided that (i) such activities or service do not interfere with his duties
hereunder or violate the terms of any of the covenants contained in Sections 6,
7 or 8 hereof and (ii) such other business corporation provides the Executive
with director an officer insurance coverage which, in the opinion of the Board,
is adequate under the circumstances.

        (b)    Responsibilities.    The Executive shall perform such duties on
behalf of the Company and its subsidiaries as may from time to time be
authorized or directed by the CEO.

        3.    Compensation.    (a) Base Salary.    During the Employment Period,
the Company shall pay to the Executive a base salary at the rate of $1,000,000
per annum ("Base Salary"), payable in accordance with the Company's executive
payroll policy. Such Base Salary shall be subject to adjustment at the
discretion of the Chairman and CEO and the Board; provided, however, that the
Base Salary shall in no event be less than $750,000 per annum.

        (b)    Annual Bonus.    During the Employment Period, the Executive
shall participate in the annual incentive bonus plan for Senior Executives (the
"Senior Executive Plan"). Each such annual incentive bonus shall be determined
pursuant to the terms of the Senior Executive Plan, as in effect from time to
time; provided, however, that no such annual incentive bonus shall exceed 180%
of the Executive's Base Salary, as in effect at the end of the fiscal year to
which such annual incentive bonus relates.

        (c)    Stock Awards.    The Executive shall be entitled during each
fiscal year of the Company during the Employment Period to receive an award of
22,500 shares of common stock ("Common Stock") of the Company (adjusted for
future stock splits, stock dividends, recapitalizations or similar events)
pursuant to the terms of the Aon Stock Award Plan. Each such award shall vest in
accordance with the terms of such plan and current practices; provided, however,
that each such award, to the extent unvested at the date of termination of
employment for any reason, other than Cause as defined in Section 4(c)(ii)(B),
(C), (D) or (E), shall continue to vest in accordance with its original vesting
schedule and the committee administering

1

--------------------------------------------------------------------------------




such plan shall take such action as shall be necessary pursuant to the terms of
such plan to effect such continued vesting; provided further that in the event
of termination of employment without Cause pursuant to Section 4(d) hereof, all
annual stock awards which remain unvested at the date of such termination of
employment shall become immediately vested to the extent permitted by the Aon
Stock Award Plan and the committee administering such plan shall take such
action as shall be necessary pursuant to the terms of such plan to effect such
vesting.

        (d)    Stock Options.    The Executive may be granted, in the discretion
of the committee administering the Aon Stock Option Plan and the Aon Stock Award
Plan and with the advice of the Chairman and CEO, options to purchase shares of
Common Stock pursuant to the terms of the Aon Stock Option Plan or the Aon Stock
Award Plan. Each such grant shall vest in accordance with the terms of such plan
and current practices; provided, however, that if permitted by such plan, each
such grant, to the extent unvested at the date of termination of employment for
any reason, other than Cause as defined in Section 4(c)(ii)(B), (C), (D) or (E),
shall continue to vest in accordance with its original vesting schedule.

        (e)    Other Benefits.    During the Employment Period, the Executive
shall be entitled to participate in the Company's employee benefit plans
generally available to executives of the Company (such benefits being
hereinafter referred to as the "Employee Benefits"). The Executive shall be
entitled to take time off for vacation or illness in accordance with the
Company's policy for executives and to receive all other fringe benefits as are
from time to time made generally available to executives of the Company. In
addition, for each fiscal year during the Employment Period, the Company shall
make available to the Executive a program for matching charitable donations made
by the Executive, provided that the donations of the Executive pursuant to such
program shall not exceed a maximum of $50,000 per year.

        (f)    Expense Reimbursement.    During the Employment Period, the
Company shall reimburse the Executive, in accordance with the Company's policies
and procedures, for all proper expenses incurred by him in the performance of
his duties hereunder.

        4.    Termination.    (a) Death.    Upon the death of the Executive,
this Agreement shall automatically terminate and the Executive's executor,
administrator or designated beneficiary shall be entitled to receive the
Executive's Base Salary which shall have accrued to the date of such death.
Following the execution of this Agreement, the Company shall, with the
cooperation of the Executive, purchase insurance on the life of the Executive
which shall provide coverage, on a declining term basis, sufficient for the
payment to the Executive's executor, administrator or designated beneficiary of
a lump sum cash amount equal to the Executive's Base Salary, at the rate in
effect at the date of such death, to which the Executive would have been
entitled from the date of such death until the eighth annual anniversary of the
Effective Date, reduced by the amount of any benefit payable under any other
life insurance policy maintained by the Company for the benefit of the
Executive.

        (b)    Disability.    The Company may, at its option, terminate this
Agreement upon written notice to the Executive if the Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of his position, with reasonable accommodation, if relevant, required
of him hereunder for a continuous period of 120 days or any 180 days within any
12-month period. Upon such termination, the Executive or his legal
representative shall be entitled to receive the Base Salary which shall have
accrued to the date of termination, plus continuation of Base Salary, at the
rate in effect at the date of such termination of employment, until the eighth
annual anniversary of the Effective Date; provided, however, that the amount of
any benefit payable under any disability insurance policy maintained by the
Company for the benefit of the Executive shall be deducted from the payments of
such Base Salary, with the benefit received under such policy reducing the
installment of Base Salary payable closest to the payment of such benefit. In
the event of any dispute regarding the existence of the Executive's incapacity
or disability hereunder, the matter shall be resolved by the determination of an
independent physician agreed to between the Executive and the Board specializing
in the claimed area of incapacity or disability. The Executive shall submit to
appropriate medical examinations for purposes of such determination.

        (c)    Cause.    (i) The Company may at any time, at its option,
terminate the Executive's employment under this Agreement for Cause (as
hereinafter defined). The Company's decision in this regard shall be taken by
the Organization and Compensation Committee of the Board. The Executive

2

--------------------------------------------------------------------------------






shall be given at least seven days written notice of any meeting at which the
Organization and Compensation Committee of the Board proposes to put forward for
a vote a decision on whether or not to terminate the Executive for Cause and the
written notice shall describe in reasonable detail the basis on which the
Organization and Compensation Committee of the Board may conclude that Cause
exists. The Executive shall have the opportunity to appear in person and to make
such written and/or oral presentation to such meeting of the Organization and
Compensation Committee of the Board as the Executive thinks fit. If a majority
of the Organization and Compensation Committee of the Board authorizes by
affirmative vote a termination for Cause at such meeting (whether or not the
Executive makes any oral or written presentations at such meeting) such
determination shall be final and binding upon the Company and the Executive once
such decision is confirmed in writing and communicated to the Executive.

         (ii)  As used in this Agreement, the term "Cause" shall mean any one or
more of the following:

        (A)  any failure or inability (other than by reason of physical or
mental disability determined in accordance with Section 4(b)) of the Executive
to perform his duties under this Agreement to the satisfaction of at least a
majority of the members of the Organization and Compensation Committee of the
Board, including, without limitation, any refusal by the Executive to perform
such duties or to perform such specific directives of the Chairman and CEO or of
the Board which are consistent with the scope and nature of the Executive's
duties and responsibilities under this Agreement;

        (B)  any intentional act of fraud, embezzlement or theft by the
Executive in connection with his duties hereunder or in the course of his
employment hereunder or any prior employment, or the Executive's admission or
conviction of, or plea of nolo contendere to, a felony or of any crime involving
moral turpitude, fraud, embezzlement, theft or misrepresentation;

        (C)  any gross negligence or willful misconduct of the Executive
resulting in a loss to the Company or any of its subsidiaries, or damage to the
reputation of the Company or any of its subsidiaries;

        (D)  any breach by the Executive of any one or more of the covenants
contained in Section 6, 7 or 8 hereof; or

        (E)  any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

        (iii)  The exercise of the right of the Company to terminate this
Agreement pursuant to this Section 4(c) shall not abrogate the rights or
remedies of the Company in respect of the breach giving rise to such
termination.

        (iv)  If the Company terminates the Executive's employment for Cause, as
defined in Section 4(c)(ii)(B),(C),(D) or (E), he shall be entitled to:

        (A)  accrued Base Salary through the date of the termination of his
employment; and

        (B)  other Employee Benefits to which the Executive is entitled upon his
termination of employment with the Company, including regular and supplemental
retirement and disability benefits, in accordance with the terms of the plans
and programs of the Company.

         (v)  If the Company terminates the Executive's employment for Cause, as
defined in Section 4(c)(ii)(A), he shall be entitled to:

        (A)  the payments specified by Sections 4(c)(iv)(A) and (B); and

3

--------------------------------------------------------------------------------



        (B)  the continuation of Base Salary, at the rate in effect at the date
of such termination of employment, plus annual stock awards in the amount
specified in Section 3(c) hereof, for a period of two years from the date of
such termination of employment. Each such annual stock award shall vest in
accordance with a vesting schedule having a number of years equal to the number
of years in the original vesting schedule of the annual stock award most
recently granted to the Executive prior to such termination of employment.

        (d)    Termination Without Cause.    If, during the Employment Period,
the Company terminates the employment of the Executive hereunder for any reason
other than a reason set forth in Section 4(a), (b) or (c), the Company shall
give the Executive 12 months prior written notice of such termination and:

          (i)  Concurrent with such termination, the Executive shall be entitled
to receive the payments and benefits specified by Sections 4(c)(iv)(A) and (B);

         (ii)  The Company shall continue to pay the Executive, until the eighth
annual anniversary of the Effective Date, his Base Salary at the rate in effect
at the date of such termination of employment;

        (iii)  Concurrent with such termination, the Company shall grant to the
Executive a stock award for the number of shares of Common Stock determined by
multiplying the number of shares of Common Stock specified in Section 3(c)
hereof for a stock award for one fiscal year of the Company by the number of
fiscal years of the Company from the date of such termination of employment
until the eighth annual anniversary of the Effective Date (including the fiscal
year in which such termination of employment shall have occurred if the
Executive shall not have received an annual stock award for such fiscal year),
which stock award shall be fully vested on and after the date of such
termination of employment;

        (iv)  Prior to or promptly following such termination, the Board shall
consider whether it should make a single grant of stock options to the Executive
which in the judgment of the Board would be equitable, taking into account the
pattern of previous stock option grants to the Executive and the size of such
grants, with the options subject to any such grant vesting in accordance with a
vesting schedule having a number of years equal to the number of years in the
original vesting schedule of the stock options most recently granted to the
Executive prior to such termination of employment;

         (v)  The Company shall continue to pay the Executive, until the eighth
annual anniversary of the Effective Date, all fringe benefits as specified in
Section 3(e) hereof, and

        (vi)  All annual stock awards which shall have been granted prior to the
date of such termination of employment shall become immediately vested to the
extent permitted by the Aon Stock Award Plan in accordance with Section 3(c)
hereof and all unvested stock options shall likewise vest immediately.

Notwithstanding the foregoing provisions of this Section 4(d), if any payment
specified by this Section 4(d) would not be deductible by the Company for
federal income tax purposes by reason of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the "Code"), or any similar or successor statute
(excluding Section 280G of the Code), such payment shall be deferred and the
amount thereof (plus earnings thereon in accordance with the terms of such
deferral) shall be paid to the Executive at the earliest time that such payment
shall be deductible by the Company.

        (e)    Voluntary Termination.    The Executive may voluntarily terminate
his employment with the Company prior to the end of the Employment Period for
any reason. If the Executive voluntarily terminates his employment pursuant to
this Section 4(e), the Executive shall give the Company 12 months prior written
notice and shall be entitled to the payments specified by Sections 4(c)(iv)(A)
and (B).

        5.    Federal and State Withholding.    The Company shall deduct from
the amounts payable to the Executive pursuant to this Agreement the amount of
all required federal, state and local withholding taxes in accordance with the
Executive's Form W-4 on file with the Company, and all applicable federal
employment taxes.

        6.    Noncompetition; Nonsolicitation.    (a) General.    The Executive
acknowledges that in the course of his employment with the Company and Aon
Group, Inc., a Maryland corporation ("Aon Group"), he has and

4

--------------------------------------------------------------------------------




will become familiar with trade secrets and other confidential information
concerning the Company and its subsidiaries, including Aon Group, and that his
services will be of special, unique and extraordinary value to the Company and
its subsidiaries.

        (b)    Noncompetition.    The Executive agrees that during the period of
his employment with the Company and for a period of two years thereafter (the
"Noncompetition Period") he shall not in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or consultant
to any other corporation or enterprise or otherwise, engage or be engaged, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged, in any business, in which the Executive was involved or had knowledge,
being conducted by, or contemplated by, the Company or any of its subsidiaries,
including Aon Group, as of the termination of the Executive's employment in any
geographic area in which the Company or any of its subsidiaries, including Aon
Group, is then conducting such business.

        (c)    Nonsolicitation.    The Executive further agrees that during the
Noncompetition Period he shall not in any manner, directly or indirectly, induce
or attempt to induce any employee of the Company or any of its subsidiaries,
including Aon Group, to terminate or abandon his or her employment for any
purpose whatsoever.

        (d)    Exceptions.    Nothing in this Section 6 shall prohibit the
Executive from being (i) a stockholder in a mutual fund or a diversified
investment company or (ii) a passive owner of not more than two percent of the
outstanding stock of any class of a corporation, any securities of which are
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

        (e)    Reformation.    If, at any time of enforcement of this Section 6,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. This Agreement shall not authorize a court to
increase or broaden any of the restrictions in this Section 6.

        (f)    Consideration~ Breach.    The Company and the Executive agree
that the payments to be made, and the benefits to be provided, by the Company to
the Executive pursuant to Section 4 hereof shall be made and provided in
consideration of the Executive's agreements contained in Section 6 hereof. In
the event that the Executive shall breach any provision of Section 6 hereof, the
Company shall be entitled immediately to terminate making all remaining payments
and providing all remaining benefits pursuant to Section 4 hereof and upon such
termination the Company shall have no further liability to the Executive under
this Agreement.

        7.    Confidentiality.    The Executive shall not, at any time during
the Employment Period or thereafter, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
the Company or of any of its subsidiaries, including Aon Group, or (ii) other
technical, business, proprietary or financial information of the Company or of
any of its subsidiaries, including Aon Group, not available to the public
generally or to the competitors of the Company or to the competitors of any of
its subsidiaries, including Aon Group, ("Confidential Information"), except to
the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or other periodical available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by any law, regulation or order of
any court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is necessary to perform
properly the Executive's duties under this Agreement. Promptly following the
termination of the Employment Period, the Executive shall surrender to the
Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof).

        8.    Inventions.    The Executive hereby assigns to the Company his
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
him during the Employment Period, which may pertain directly or indirectly to
the business of the Company or any of its subsidiaries, including Aon Group. The
Executive agrees to disclose fully all such developments to the

5

--------------------------------------------------------------------------------




Company upon its request, which disclosure shall be made in writing promptly
following any such request. The Executive shall, upon the Company's request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries.

        9.    Enforcement.    The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7 or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that he will submit himself to the personal jurisdiction of the
courts of the State of Illinois in any action by the Company to enforce any
provision of Section 6, 7 or 8 of this Agreement.

        10.    Survival.    Sections 6, 7, 8 and 9 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

        11.    Notices.    All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(i) delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section 11) or (ii) sent by facsimile to the
following facsimile number of the other party hereto (or such other facsimile
number for such party as shall be specified by notice given pursuant to this
Section 11), with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section 11:

If to the Company, to:

Aon Corporation
200 East Randolph Street
Chicago, IL 60601
Attention: Chairman and Chief Executive Officer

with copies to:

Aon Corporation
200 East Randolph Street
Chicago, IL 60601
Attention: Chairman of the Organization and Compensation Committee

Aon Corporation
200 East Randolph Street
Chicago, IL 60601
Attention: Executive Vice President and General Counsel

Sidley & Austin
One First National Plaza
Chicago, Illinois 60603
Attention: Thomas A. Cole, Esq.

If to the Executive, to:

Michael D. O'Halleran
140 Evergreen Lane
Winnetka, Illinois 60093

        12.    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such

6

--------------------------------------------------------------------------------



invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

        13.    Entire Agreement.    This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof, including the Prior
Employment Agreement. Upon the execution of this Agreement, the Prior Employment
Agreement shall be terminated and shall be of no further force or effect
whatsoever.

        14.    Successors and Assigns.    This Agreement shall be enforceable by
the Executive and his heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.

        15.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without regard to principles of conflict of laws.

        16.    Amendment and Waiver.    The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

        17.    Counterparts.    This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    AON CORPORATION
 
 
By:


--------------------------------------------------------------------------------


 
 
Title
    

--------------------------------------------------------------------------------


 
 
EXECUTIVE
 
 
    

--------------------------------------------------------------------------------

Michael O'Halleran

7

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
